Matter of Hany A. v Eric A. (2018 NY Slip Op 01162)





Matter of Hany A. v Eric A.


2018 NY Slip Op 01162


Decided on February 20, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 20, 2018

Renwick, J.P., Richter, Manzanet-Daniels, Andrias, Gesmer, JJ.


5758

[*1]In re Hany A., Petitioner-Appellant,
vEric A., Respondent-Respondent.


Larry Bachner, New York, for appellant.
Eric A., respondent pro se.

Order, Family Court, New York County (Carol Goldstein, J.), entered on or about May 2, 2017, which dismissed the petition for an order of protection against respondent, unanimously affirmed, without costs.
Petitioner failed to establish a family offense by a fair preponderance of the evidence (see Family Ct Act § 832). The Family Court's determinations regarding the credibility of the witnesses are entitled to great deference on appeal (see Matter of Everett C. v Oneida P., 61 AD3d 489 [1st Dept 2009]). Other than petitioner's testimony, which the court deemed incredible, there was no other factual basis upon which to issue the order of protection.
Nor has petitioner demonstrated that she received ineffective assistance of counsel (see Matter of Zaya Faith Tamarez Z. [Madelyn Enid T.], 145 AD3d 459, 460 [1st Dept 2016]; see also People v Benevento, 91 NY2d 708, 713 [1998]).
We have considered petitioner's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 20, 2018
CLERK